REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Krymsky et al. (US2003/0126715) and Theiss, JR. et al. (US2005/0283939) represent the closest prior art to the claims. Theiss, JR. et al. disclose a flow path 300 in the body carrying an airflow which communicates with an airflow path in exhaust duct 102,103 with outlet 426 in the base. Krymsky et al. disclose a floor cleaning machine comprising: a base (fig.1) movable along a surface to be cleaned, the base including a suction nozzle 12 and a base exhaust duct and an exhaust outlet 24. Neither of the publications or prior art of record fails to teach or suggest an extractor cleaning machine comprising a body pivotally coupled to the base between an upright position and an inclined position,
the body including an outlet in fluid communication with the suction source such that an airflow generated by the suction source is discharged from the outlet toward the surface, wherein the body includes a body exhaust duct in communication with the airflow discharged from the outlet of the body, and wherein the body exhaust duct directs the airflow from the outlet toward the surface, in combination with the other elements of claim 1; or a floor cleaning machine comprising a body pivotally coupled to the base between an upright position and an inclined position, the body including an outlet movable relative to the base as the body pivots between the upright position and the inclined position, the outlet in fluid communication with the suction source to
discharge an airflow generated by the suction source, wherein the airflow is discharged from the floor cleaning machine toward the surface in a first direction relative to the base while the body is in the upright position, and wherein the airflow is discharged from the floor cleaning machine toward the surface in a second direction different from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/David Redding/           Primary Examiner, Art Unit 3723